Citation Nr: 0821255	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  04-07 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine.

5.  Entitlement to service connection for Hepatitis C.

6.  Entitlement to an initial disability rating in excess of 
20 percent for type II diabetes mellitus.

7.  Entitlement to an effective date prior to July 9, 2001, 
for the grant of service connection for type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant; Appellant's Son


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Petersburg, Florida.  The veteran testified 
before a Decision Review Officer (DRO) in November 2005 and 
before the undersigned Acting Veterans Law Judge in January 
2008; transcripts of both hearings are associated with the 
claims folder.  Further, the Board received additional 
evidence from the appellant prior to the hearing.  He also 
submitted a waiver of initial RO review of the new evidence.  
The evidence will therefore be considered in this decision. 
38 C.F.R. § 20.1304 (2007).

By rating decision in March 2006, the RO denied the veteran 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  In December 2007, the veteran 
submitted a written statement in which he indicated that he 
was submitting evidence in support of a claim of entitlement 
to TDIU.  Since there is no indication in the claims folder 
that the March 2006 decision was undergoing appellate review, 
the veteran's December 2007 correspondence should be 
considered a new claim of entitlement to TDIU.  As this claim 
has not yet been adjudicated, it is REFERRED to the RO for 
consideration.

Similarly, the Board observes that the veteran's VA Form 21-
526 received in April 2002 contains a claim of entitlement to 
service connection for depression.  The Board concludes that 
this issue has yet to be adjudicated; therefore, it is 
REFERRED to the RO for consideration.

The issues of entitlement to service connection for PTSD, 
bilateral hearing loss, tinnitus, and DDD of the lumbar spine 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence does not demonstrate that the 
veteran has Hepatitis C, including chronic residuals of 
Hepatitis C, that is related to his active military service.

2.  In a correspondence received in January 2008, prior to 
the promulgation of a decision in the appeal, the veteran 
withdrew his appeal of the issue of entitlement to an initial 
disability rating in excess of 20 percent for type II 
diabetes mellitus.

3.  On April 10, 2002, the veteran's claim of entitlement to 
service connection for type II diabetes mellitus due to 
exposure to herbicides in Vietnam was received by the RO.

4.  Resolving all doubt in favor of the veteran, the 
competent evidence submitted indicates that the veteran met 
the eligibility criteria for entitlement to service 
connection for type II diabetes mellitus as due to herbicide 
exposure on a presumptive basis as of May 8, 2001.

CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007). 

2.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to an 
initial disability rating in excess of 20 percent for type II 
diabetes mellitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2007).

3.  The criteria for an effective date of May 8, 2001, and no 
earlier, for a grant of service connection for type II 
diabetes mellitus have been met.  38 U.S.C.A. §§ 5110, 5107 
(West 2002); 38 C.F.R. §§ 3.114(a), 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that letters dated in December 2001, August 2004, and July 
2006 fully satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the veteran what information and 
evidence was needed to substantiate the claims decided 
herein.  The December 2001 and August 2004 letters also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claims.  He was also specifically told that 
it was his responsibility to support his claims with 
appropriate evidence.  Finally, the December 2001 and August 
2004 letters advised him what information and evidence would 
be obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The July 2006 letter provided this notice to the 
veteran.  

The Board observes that the December 2001 letter was sent to 
the veteran prior to the July 2002 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The VCAA notice in accordance with Dingess, 
including information relevant to the veteran's claim of 
entitlement to an earlier effective date for the grant of 
service connection for type II diabetes mellitus, however, 
was sent after the initial adjudication of the veteran's 
claims.  Nevertheless, the Board finds this error to be 
nonprejudicial.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) (once an error is identified as to any of the four 
notice elements the burden shifts to VA to demonstrate that 
the error was not prejudicial to the appellant).  

With respect to the veteran's earlier effective date claim, 
the Board notes that it is granting his appeal to the 
earliest date allowable by law.  Accordingly, the remaining 
issue of entitlement to an effective date prior to May 8, 
2001, turns on a matter of law and not on the underlying 
facts or development of the facts.  The VCAA is therefore not 
applicable.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).  In any case, the Board is satisfied that the veteran 
demonstrated actual knowledge of what information and 
evidence was needed to substantiate his claim for an earlier 
effective date in his August 2002 notice of disagreement.  
Id.  Specifically, the veteran noted that the correct 
effective date should be "May 29, 2001 (date of receipt of 
original claim)."  

As to the absence of pre-adjudicatory notice regarding the 
establishment of a disability rating, the Board notes that it 
is denying service connection claim for hepatitis C.  As 
such, any question as to the appropriate disability rating to 
be assigned has been rendered moot, and the absence of notice 
should not prevent a Board decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

As discussed above, the veteran has been provided notice in 
accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
with respect to all pertinent provisions.  For those elements 
of notice that the veteran was not specifically informed of 
prior to the initial adjudication, the Board has demonstrated 
that any defective predecisional notice error was rendered 
non-prejudicial in terms of the essential fairness of the 
adjudication.  As such, the Board finds that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.  See Bernard, supra; 
Sabonis, supra.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
all private treatment records identified by the veteran have 
been requested and obtained.  Additionally, any records 
associated with the veteran's disability claim with the 
Social Security Administration (SSA) have been associated 
with the claims file.  Finally, relevant VA treatment records 
have been obtained.  The veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claims.  


It appears from the record that service medical records once 
associated with the claims file are now lost.  In the case 
where a veteran's service medical records have been destroyed 
or lost due to no fault of the veteran's, VA is under a duty 
to advise the claimant to obtain other forms of evidence, 
such as lay testimony, to support his claim.  See Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  Furthermore, VA has a 
heightened duty to assist the veteran in obtaining 
alternative forms of evidence.  See O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  However, in the present case, the loss 
of the veteran's service medical records has no impact on the 
claims decided herein because the veteran is withdrawing his 
appeal for a higher initial disability rating for diabetes 
mellitus and service medical records are not pertinent to his 
earlier effective date claim.  With respect to the issue of 
entitlement to service connection for hepatitis C, the Board 
notes that the veteran testified in January 2008 that he did 
not seek treatment for hepatitis C during service.  
Additionally, as discussed in more detail below, the basis 
for the Board's denial of this claim is based on the finding 
that there is no current diagnosis of hepatitis C and not 
whether the veteran contracted hepatitis C from exposure that 
occurred during service.  As such, the lack of notice 
regarding the loss of the veteran's service medical records 
and opportunity for the veteran to submit alternative forms 
of evidence is deemed non-prejudicial.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board concludes that 
it may continue with a decision on these issues.

A VA examination was not provided in conjunction with the 
veteran's service connection claim decided herein.  However, 
the Board finds that the evidence of record does not warrant 
one because there is sufficient competent medical evidence to 
decide the veteran's claim.  See 38 C.F.R. § 3.159(c)(4) 
(2007).  VA has a duty to provide a VA examination when the 
record lacks evidence to decide the veteran's claim and there 
is evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In the present case, 
there is nothing in the record, including the veteran's own 
lay statements, that indicates the veteran has a current 
disability of hepatitis C or any chronic residuals from 
hepatitis C the veteran asserts occurred shortly after 
service separation.  The veteran has therefore not presented 
evidence sufficient to satisfy the first element of McLendon, 
and, as such, VA is not required to provide him with a VA 
examination.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I. Service Connection

The veteran contends that he is entitled to service 
connection for hepatitis C.  He testified at his January 2008 
Board hearing that he was treated for hepatitis C within one 
year of service separation; thus, he believes he contracted 
hepatitis C while in service.  

Under applicable law, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran testified that he was unable to obtain the 
medical records associated with his alleged treatment for 
hepatitis C shortly after service.  Such records are not 
important, however, because a review of the veteran's medical 
records fails to show any current treatment for chronic 
hepatitis C or treatment for chronic residuals of the 
disease.  Moreover, the lack of medical evidence of a current 
disability is consistent with the veteran's own statements at 
his January 2008 Board hearing.  In this regard, he testified 
that he had not been treated for hepatitis C since his 
original incident and he was unaware of any current chronic 
residuals due to hepatitis C many years ago.  See Board 
Hearing Transcript, p. 15.

Although the veteran has asserted that he suffers from 
hepatitis C, this is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability).  Unfortunately, in 
the absence of any competent evidence of current treatment 
for chronic hepatitis C or competent evidence of chronic 
residuals, it makes no matter whether his prior alleged 
incident of hepatitis C is service-related, and the Board 
declines to make any determination as to this issue.  The 
veteran does not have a currently diagnosed disability for 
which service connection may be granted; as such, service 
connection is not warranted and the veteran's claim must be 
denied.  




II. Initial Disability Rating

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2007).  In January 2008, the Board 
received a written statement in which the veteran indicated 
that he wished to withdraw his appeal of the issue of 
entitlement to an initial disability rating in excess of 20 
percent for type II diabetes mellitus.  Seeing as there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to this issue, the Board does not 
have jurisdiction to review such claim and it is dismissed.

III. Earlier Effective Date

The veteran seeks an effective date prior to July 9, 2001, 
for the grant of service connection for diabetes mellitus, 
awarded as secondary to herbicide exposure during military 
service in Vietnam.  Specifically, he asserts that the proper 
effective date is May 29, 2001, the date of receipt of an 
informal claim for benefits.  

Generally, the effective date for an award of service 
connection and disability compensation, based on an original 
claim, is the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise the 
effective date will be the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400(b) (2007).  

Retroactive effective dates are allowed, to a certain extent 
in cases where service connection has been granted pursuant 
to a liberalizing law.  38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114(a) (2007).  In such cases, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the Act or administrative issue.  Id.  If a 
claim is received within one year of the effective date of 
the liberalizing law, and the claimant met all eligibility 
criteria for the liberalized benefit as of the effective 
date, benefits may be authorized from the effective date of 
the law or VA issue.  38 C.F.R. § 3.114(a).  

On May 8, 2001, VA published a final rule which amended 
38 C.F.R. § 3.309(e).  That rule established a rebuttable 
presumption that service connection for type II diabetes was 
associated with exposure to herbicides (e.g., Agent Orange).  
66 Fed. Reg. 23,166, 23,168-69 (May 8, 2001); see Pub. L. No. 
107-103, § 301(b), 115 Stat. 987, 988 (2001) (codified at 
38 U.S.C.A. § 1116(a)(2)(H)).  By rating decision dated in 
July 2002, the RO granted service connection for the 
veteran's type II diabetes mellitus pursuant to this 
liberalizing issue and assigned an effective date of July 9, 
2001, which, at the time, was the effective date assigned by 
VA for the liberalizing regulation.  See 66 Fed. Reg. 23,166 
(May 8, 2001).  In December 2002, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
the proper effective date was May 8, 2001.  See Liesegang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 
2002).

In addition to its holding regarding the proper effective 
date for the establishment of the rebuttable presumption for 
type II diabetes mellitus, the Federal Circuit held that any 
veteran with pending or finally adjudicated claims be 
notified in writing that the true effective date is May 8, 
2001.  Id.  Furthermore, VA was directed to inform each 
veteran of the consequences to him or her, in terms of the 
effect on his or her claim for compensation.  The claims file 
reflects that the veteran was notified of the Federal 
Circuit's holding in Liesegang in a July 2003 letter.  An 
August 2003 letter informed him that VA changed the "payment 
date" for the veteran's service-connected type II diabetes 
from August 1, 2001, to June 1, 2001, and that he would 
receive a one-time payment from VA based on this adjustment.  

The Board notes that it is not clear from the record whether 
the one time payment referenced in the August 2003 letter was 
ever made to the veteran.  Regardless, that is not the issue 
before the Board today.  Therefore, it will not make any 
determinations as to whether such payment was made.  

The record reflects that on April 10, 2002, the veteran's 
claim for service connection for type II diabetes mellitus 
due to exposure to herbicides in Vietnam was received by the 
RO.  Despite the veteran's assertions that the May 29, 2001, 
informal claim included type II diabetes mellitus, the Board 
observes that this letter listed a number of issues the 
veteran intended to file claims for; type II diabetes 
mellitus was not listed, nor may it be implied from any of 
the veteran's written statements.  As such, the May 29, 2001, 
correspondence cannot be considered an informal claim for 
type II diabetes mellitus.  See 38 C.F.R. § 3.155(a) (2007) 
(an informal claim must identify the benefit sought).  The 
veteran does not contend that he filed a claim for service 
connection for type II diabetes mellitus prior to May 29, 
2001.

Regardless, the veteran's claim was received within one year 
of the effective date of the liberalizing regulation.  
Therefore, so long as he met all eligibility criteria for the 
liberalized benefit on May 8, 2001, and such eligibility 
existed continuously to his current effective date of July 9, 
2001, the veteran is entitled to an effective date of May 8, 
2001.  See 38 C.F.R. § 3.114(a), (a)(1).

A June 6, 2001, VA treatment record indicates that the 
veteran was seen by his primary care physician to discuss 
laboratory results from blood testing completed on May 30, 
2001.  Non-insulin dependent diabetes mellitus (NIDDM) is 
listed among the veteran's diagnoses.  The veteran's 
physician scheduled him for a consult to podiatry for "newly 
diagnosed" diabetes mellitus.  Subsequent treatment records 
show that the veteran has type II diabetes mellitus.  See VA 
Problem List printed on July 29, 2002.  

The record does not contain any VA treatment records prior to 
the May 30, 2001, laboratory results, nor any other medical 
evidence, reflecting a diagnosis of type II diabetes mellitus 
as of May 8, 2001.  However, in light of the short period of 
time between the lab results which led to the diagnosis of 
type II diabetes mellitus and the effective date of the 
liberalizing regulation, namely, twenty-two days, the Board 
finds the likelihood that the veteran had type II diabetes 
mellitus on May 8, 2001 to be so great that it will resolve 
all doubt in favor of the veteran and conclude that he met 
the eligibility criteria for entitlement to type II diabetes 
mellitus as due to herbicide exposure on May 8, 2001.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Thus, the correct retroactive effective 
date is May 8, 2001.  38 C.F.R. § 3.114(a).  

The Board observes that there is no legal entitlement to an 
effective date earlier than May 8, 2001, as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In this 
regard, the Board considered whether the veteran was entitled 
to an earlier effective date under the final stipulation and 
order in Nehmer v. United States Veterans Admin., 712 F. 
Supp. 1404 (N.D. Cal. 1989) (Nehmer I), and the specific 
guidance provided in Nehmer v. United States Veterans Admin., 
32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II).  See also 
Nehmer v. United States Veterans Admin., No. CV-86-6160 THE 
(N.D. Cal., December 12, 2000) (class action order); and 
Nehmer et. al. v. Veterans Administration of the Government 
of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer 
III).  As a whole, this line of cases created a limited 
exception to the statutory provisions governing the 
assignment of effective dates for a grant of service 
connection for type II diabetes mellitus.  See also 38 C.F.R. 
§ 3.816 (2007).  However, a review of the record indicates 
that VA has never denied a claim of service connection for 
diabetes mellitus from the veteran, including between 
September 25, 1985, and May 3, 1989, nor does he contend that 
he filed a claim between May 3, 1989, and May 8, 2001.  Thus, 
an earlier effective date is not warranted under 38 C.F.R. 
§ 3.816(c)(1) and (2).  

In sum, the veteran is entitled to an effective date of May 
8, 2001, but no earlier date as there is no legal entitlement 
to an effective date prior to May 8, 2001.  


ORDER

Entitlement to service connection for Hepatitis C is denied.

The issue of entitlement to an initial disability rating in 
excess of 20 percent for type II diabetes mellitus is 
dismissed.

Entitlement to an effective date of May 8, 2001, and no 
earlier, is granted for the veteran's grant of service 
connection for type II diabetes mellitus.


REMAND

As discussed above, service medical records associated with 
the veteran's claims file at the time of the initial 
adjudication have been lost.  Following such loss, in 
December 2005, the RO sent a request to the National 
Personnel Records Center (NPRC) asking for any copies of 
service medical records in its possession.  The response, 
received in February 2006, indicated that all available 
service medical records were mailed to the RO in January 
2002.  

In June 2007, the veteran's accredited representative 
submitted a written statement noting that the veteran's 
service medical records were no longer in the claims file.  
The representative also raised the issue of whether the 
records that were previously in the file were the veteran's 
service medical records in light of the fact that the dates 
of such records went back to May 11, 1965, and the veteran 
did not enter active duty service until June 1967.  See Board 
Hearing Transcript, p. 28.  With respect to the issue of 
whether the service medical records previously associated 
with the claims file, and subsequently lost, were the 
veteran's, the Board observes that the veteran's personnel 
records reflect that he underwent aptitude testing on May 11, 
1965.  It therefore appears that the veteran may have 
previously undergone testing for military service, but that 
his entry into service was delayed.  Under the circumstances, 
the Board finds that the service medical records previously 
in the claims file were more likely than not the veteran's 
records. 

Nevertheless, it does not change the fact that his service 
medical records are no longer available for the Board's 
review.  Moreover, the Board is not satisfied that all 
attempts to obtain any copies of the veteran's service 
medical records have been exhausted.  Specifically, the 
February 2006 response from the NPRC indicated only that the 
veteran's service medical records were previously sent to the 
RO; it made no express statement as to the whether any copies 
of the veteran's service medical records were available for 
review.  

VA has a duty to obtain the veteran's complete service 
medical records, when possible.  38 C.F.R. § 3.159(c)(3) 
(2007).  Moreover, when a veteran's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist him in the development 
of his claim.  See O'Hare, supra.  This heightened duty 
includes obligation to search for alternative medical 
records.  See Moore, supra.

In the present appeal, the veteran asserts that sought 
medical attention for hearing problems following an incident 
in which he underwent acoustic trauma from exposure to powder 
charges.  See January 2008 Board Hearing Transcript, pp. 11-
12.  Thus, his service medical records are pertinent to his 
claims of entitlement to service connection for hearing loss 
and tinnitus.  Similarly, he testified that he sought 
treatment for back pain during service prior to being sent to 
Vietnam.  Id. at 16-17.  He also stated that his back pain 
increased after he was hit by the wheel of a gun in Vietnam; 
the veteran has not indicated whether he sought treatment for 
this injury.  Id. at 12 and 17-18.  

In light of the above, the Board finds that a remand is 
necessary with respect to his claims of entitlement to 
service connection for bilateral hearing loss, tinnitus, and 
DDD of the lumbar spine in order to exhaust any search for 
the veteran's service medical records and to allow the 
veteran an opportunity to submit additional evidence which 
might assist in the rebuilding of his service medical 
records.  Specifically, the agency of original jurisdiction 
(AOJ) is directed to contact the NPRC and request that they 
send any service medical records, including copies of any 
records previously sent, for the veteran.  

The veteran should also be contacted and asked to provide 
additional information regarding the dates of his alleged 
treatment for hearing problems and back pain; a form NA-13055 
should be included with any letter sent to the veteran.  The 
AOJ should explain that the veteran's service medical records 
were lost during this appeal, and that he should submit any 
evidence in his possession which might substantiate his 
contentions of an in-service injury to his ears/hearing from 
exposure to noise from powder charges and back (complaints 
prior to leaving for Vietnam in November 1967 and injury to 
his hip/back from the wheel of a gun while in Vietnam), 
including alternative sources of evidence such as buddy 
statements.  Inform the veteran that if he cannot identify 
the exact date of treatment for his claimed disabilities, he 
should provide a 60-day window in which he was likely 
treated.  If he provides details regarding any clinical 
treatment received during service, request that the NPRC 
complete a search for such records, including under the name 
of the facility where treatment was received.  Additionally, 
if the veteran is unable to identify any specific facilities 
where treatment for his claimed injuries was received, but is 
able to identify a 60-day window of time in which such 
injuries occurred, search Morning Reports, Sick Call Reports, 
and records from the Office of the Surgeon General (SGO 
Reports).  

In addition to searching for any outstanding service medical 
records or alternative sources of evidence which might 
substantiate the veteran's claims, the Board finds that a 
remand is necessary to attempt to verify whether the 
veteran's unit was involved in combat situations during 
Vietnam as it relates to his claim of entitlement to service 
connection for PTSD.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor, is required.  See 38 C.F.R. § 3.304(f) (2007).  
With regard to the second PTSD element as set forth in 
38 C.F.R. § 3.304(f), evidence of an in-service stressor, the 
evidence necessary to establish that the claimed stressor 
actually varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002);  38 C.F.R. § 3.303(d) 
(2007).

A review of the medical evidence of record reveals that the 
veteran has been diagnosed under the Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV) as having 
combat-related chronic PTSD.  See Mental Health Evaluation 
dated March 4. 2004.  However, the veteran's personnel 
records do not reflect with any degree of certainty that he 
was engaged in combat during his service in Vietnam.  In this 
regard, although the veteran's military occupational 
specialty was cannoneer and field artillery and he is he in 
receipt of a Vietnam Service Medal with two Bronze Stars, 
there is no indication that he was awarded a V device for 
either of these stars, indicating valor.  

The veteran testified that he was involved in combat 
situations while stationed in Vietnam in which his unit 
received direct fire from the enemy.  Furthermore, he 
indicated that he fired upon the enemy in his capacity as a 
cannoneer.  More specifically, the veteran referenced an 
incident in which his unit, Battery A, 7th Battalion, 13th 
Artillery, provided fire support for the 1st Cavalry Division 
during Operation Pershing I for the period from January 
through February 1968.  The veteran's service personnel 
records contain multiple letters of appreciation for his 
unit's performance in support of the 1st Air Cavalry 
Division.  One in particular states that such accomplishments 
included "outstanding and continuous fire support...liaison 
sections, forward observer sections, survey, fire planning 
assistance, and fire base protection.  See Letter of 
Appreciation from Major General J.J.T. dated February 13, 
1968.  

Although the above letter describes that the veteran's unit 
provided fire support, the Board feels that additional 
development is needed.  Specifically, the Board finds that a 
request should be submitted to the U.S. Army and Joint 
Services Records Research Center (JSRRC) (formerly U.S. Armed 
Services Center for Unit Records Research (CURR)) to search 
the veteran's unit records for the period from December 15, 
1967, to February 15, 1968, to determine whether the 
veteran's unit was involved in any specific combat-related 
incidents as well as the general circumstances of their role 
in support of Operation Pershing.  If information is obtained 
which indicates that the veteran was engaged in combat or 
combat-related situations, schedule him for an examination to 
determine if such stressor(s) is related to his current 
diagnosis of PTSD.  

The Board observes that the veteran has been diagnosed as 
having tinnitus and sensorineural hearing loss for VA 
purposes.  38 C.F.R. § 3.385 (2007).  Further, given the 
veteran's MOS as a cannoneer, the Board concedes acoustic 
trauma.  38 U.S.C.A. § 1154(a) (West 2002).  The veteran 
testified that he has been experiencing tinnitus and hearing 
loss since the 1970s.  In other words, there is some 
indication that the claimed disabilities (tinnitus and 
sensorineural hearing loss) may be associated with his active 
service.  A VA examination should therefore be afforded to 
the veteran.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, since the Board is already remanding the issue of 
entitlement to service connection for bilateral hearing loss, 
it finds that further information is needed regarding 
evidence previously submitted by the veteran.  More 
specifically, the veteran submitted audiogram results from 
1970 (July, August, and October) which show hearing loss for 
VA compensation purposes.  See 38 C.F.R. § 3.385.  However, 
there is nothing on the report detailing these results which 
indicates that these audiograms reflect the veteran's 
hearing.  Therefore, while this appeal is on remand, the 
veteran should be encouraged to submit any evidence which 
verifies that these 1970 audiograms are, in fact, the 
veteran's audiograms.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran that the audiogram 
results he submitted dated July, August, 
and October 1970 do not contain any 
information which indicates that these 
audiograms reflect the veteran's hearing.  
In addition, the AOJ should specifically 
request that the veteran submit any 
evidence which might verify that these 
1970 audiograms are, in fact, his, 
including copies of these records which 
contain the veteran's name, Social 
Security Number (SSN), or birthdate, or a 
letter from the tester, B.J.B., that these 
results pertain to the veteran.  

2.  Contact the veteran and ask him to 
provide additional information regarding 
the dates and circumstances of his alleged 
treatment for hearing problems from 
exposure to noise from powder charges and 
back problems, including complaints prior 
to leaving for Vietnam in November 1967 
and the injury to his hip/back from the 
wheel of a gun while in Vietnam.  A form 
NA-13055 should be included with any 
letter sent to the veteran.  The AOJ is 
directed to explain to the veteran that 
his service medical records were lost 
during this appeal and that he should 
submit any evidence in his possession, 
including alternative sources of evidence 
such as buddy statements, which might 
substantiate his contentions of an in-
service injury to or treatment for his 
ears and/or back.  This letter should 
expressly inform the veteran that if he 
cannot identify the exact date of 
treatment for his claimed disabilities, he 
should provide a 60-day window in which he 
was likely treated.  

2.  If, in response to the above requested 
letter, the veteran provides details 
regarding any clinical treatment received 
during service, request that the NPRC 
complete a search for such records, 
including under the name of the facility 
where treatment was received.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must 
continue until the AOJ determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

3.  If the veteran is unable to identify 
any specific facilities where treatment 
for his claimed injuries was received, but 
is able to identify a 60-day window of 
time in which these injuries occurred, 
request that the NPRC search Morning 
Reports, Sick Call Reports, and SGO 
Reports for any information regarding 
medical treatment of the veteran using the 
unit information provided in his personnel 
file.  A response, negative or positive, 
should be associated with the claims file.  
Requests must continue until the AOJ 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

4.  Complete an exhaustive search for the 
veteran's service medical records.  
Efforts should include searching the RO 
for any records pertaining to the veteran 
as well as contacting the NPRC and 
requesting that they send any service 
medical records, including copies of any 
records previously sent.  The AOJ should 
document all efforts to locate the 
veteran's lost service medical records, 
including a search of the RO.  Responses 
to any requests for records, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the AOJ determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.

5.  Send a letter to the JSRRC asking them 
to provide any available information 
regarding the role of the veteran's unit, 
Battery A, 7th Battalion, 13th Artillery, in 
Operation Pershing for the period from 
December 15, 1967, to February 15, 1968.  
The JSRRC should specifically comment on 
whether the veteran's unit was involved in 
any specific combat-related incidents as 
well as the general circumstances of the 
unit's role in support of Operation 
Pershing.  Please state whether any 
members of the unit died during this 
period.  The AOJ is directed to provide 
JSRRC with the following: copies the 
veteran's DD-214, any service personnel 
records obtained showing service dates, 
duties, and units of assignment, and the 
letters of appreciation regarding the 
veteran's unit's role in support of the 1st 
Air Cavalry Division during Operation 
Pershing.

6.  If, and only if, the AOJ is able to 
verify that the veteran either engaged in 
combat or was involved in combat-related 
incidents, schedule the veteran for a 
VA psychiatric examination to determine 
the existence and etiology of any 
currently manifested PTSD.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed.  In 
determining whether the veteran has PTSD 
due to an in-service stressor, the 
examiner is hereby notified that only the 
verified history detailed in the records 
by the JSRRC or the AOJ may be relied 
upon.  If the examiner believes that PTSD 
is the appropriate diagnosis, the examiner 
must specifically identify which stressor 
detailed in the report of JSRRC serves as 
the basis for that conclusion, or whether 
the currently manifested PTSD is related 
to other nonservice or non-verified events 
specified in the examination report.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.  A complete rationale for 
all opinions offered should be provided.

7.  The veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of the veteran's bilateral 
hearing loss and tinnitus.  The examiner 
must review the claims file and the report 
should reflect that such a review was 
accomplished.  Any further evaluations, 
studies, and tests deemed necessary by the 
examiner should be conducted.  The 
examiner must then render an opinion as to 
whether the veteran's bilateral hearing 
loss and tinnitus are at least as likely 
as not (a 50% or higher degree of 
probability) etiologically related to his 
active service, to include acoustic 
trauma, and state a rationale for such 
opinion.

8.  Following completion of the above, and 
any additional development deemed 
necessary, readjudicate the veteran's 
claims.  If the benefits requested on 
appeal are not granted to the veteran's 
satisfaction, issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board for 
final appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


